UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1655



MOSAZGHI SIMON,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


                              No. 04-1784



MOSAZGHI SIMON,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petitions for Review of an Order of the Board of Immigration
Appeals. (A79-494-518)


Submitted:   March 18, 2005                 Decided:   April 7, 2005


Before WILKINS, Chief Judge, and LUTTIG and KING, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICE OF DAVID GARFIELD, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Larry P. Cote, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated cases, Mosazghi Simon, a native and

citizen of Ethiopia, petitions for review of an order of the Board

of Immigration Appeals (Board) affirming the immigration judge’s

denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture,* and an order

denying his motion to reopen the Board’s decision.       To obtain

reversal of the Board’s determination denying eligibility for

asylum relief, an alien “must show that the evidence he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”      INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).    We have reviewed the decision of the

Board and the evidence of record and conclude that Simon fails to

show the evidence compels a contrary result.

          Nor can Simon show he was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).


     *
      Simon raises no claim on appeal regarding the Convention
Against Torture.   Therefore, he has abandoned this claim.    See
United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                 - 3 -
          Simon also challenges the Board’s denial of his motion to

reopen.   Our review of the denial of a motion to reopen is

extremely deferential, and the decision will not be reversed absent

abuse of discretion.   8 C.F.R. § 1003.2(a) (2004) (providing grant

or denial of motion to reopen is in the discretion of the Board);

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).     Such motions

are disfavored.   INS v. Doherty, 502 U.S. 314, 323 (1992).   We have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying the motion to reopen.

          We deny the petitions for review in these cases.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITIONS DENIED




                               - 4 -